            Case 1:20-cv-10293-LLS Document 9 Filed 04/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE EDWARD SISK,

                                 Plaintiff,
                                                                 20-CV-10293 (LLS)
                     -against-
                                                              ORDER OF DISMISSAL
M.C.C.,

                            Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated February 3, 2021, the Court directed Plaintiff to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint. On January 22, 2021, the order was returned to the Court with a notation on the

envelope indicating that Plaintiff was no longer in custody. Plaintiff has not filed an amended

complaint, and he failed to notify the Court of a change of mailing address or initiate any further

contact with the Court. Accordingly, the complaint, filed in forma pauperis pursuant to 28 U.S.C.

§ 1915(a)(1), is dismissed without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
